Citation Nr: 0907013	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  07-06 345A	)	DATE
	)
	)


THE ISSUE

Whether a November 6, 1984 decision of the Board of Veterans' 
Appeals which denied entitlement to service connection for a 
back disorder contained clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Esquire


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The moving party served on active duty from February 1970 to 
December 1971.

This matter comes before the Board of Veterans' Appeals (the 
Board) based on an September 2007 motion filed by the moving 
party's attorney which sought a revision of a November 1984 
Board decision on the basis of clear and unmistakable error 
(CUE).  See 38 U.S.C.A. § 711 (West 2002); 38 C.F.R. 
§ 20.1400 et seq. (2008).


FINDINGS OF FACT

1.  In a decision dated November 6, 1984 the Board denied 
entitlement to service connection for a back disorder.

2.  The moving party has failed to show that the applicable 
statutory and regulatory provisions existing at the time of 
the November 1984 Board decision were incorrectly applied, 
such that they involved undebatable error that would have led 
to a materially different outcome.


CONCLUSION OF LAW

The Board's November 1984 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 
20.1404 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The moving party, through counsel, contends that a November 
1984 Board decision was clearly and unmistakably erroneous in 
denying entitlement to service connection for a back 
disorder.  

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  See  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

In Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (the Court) held 
in part that "there is nothing in the text or the legislative 
history of VCAA to indicate that VA's duties to assist and 
notify are now, for the first time, applicable to [CUE] 
motions."  See Livesay, 15 Vet. App. at 179.  It was observed 
that CUE claims are not conventional appeals, but rather are 
requests for revision of previous decisions.  A claim of CUE 
is not by itself a claim for benefits.  Thus, CUE is 
fundamentally different from any other kind of action in the 
VA adjudicative process.  A litigant alleging such error is 
not pursuing a claim for benefits, but rather is collaterally 
attacking a final decision.  Thus, a "claimant," as defined 
by 38 U.S.C.A. § 5100 (West 2002), cannot encompass a person 
seeking a revision of a final decision based upon CUE.  As a 
consequence, VA's duties to notify and assist contained in 
the VCAA are not applicable to CUE motions.

Based on the precedential decision of the Court in Livesay, 
the Board concludes that the moving party's CUE claim is not 
subject to the provisions of the VCAA.  

The Board notes that the moving party has been accorded 
sufficient opportunity to present his contentions.  There is 
no indication that the moving party has further argument to 
present.



Pertinent Law and Regulations

Board CUE

A final decision by the Board is subject to revision on the 
grounds of clear and unmistakable error.  If evidence 
establishes such error, the prior Board decision shall be 
reversed or revised.  See 38 U.S.C.A. § 7111 (West 2002); 38 
C.F.R. §20.1400 (2008).  

The motion to review a prior final Board decision on the 
basis of clear and unmistakable error must set forth clearly 
and specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non- 
specific allegations of error, are insufficient to satisfy 
this requirement.  Motions that fail to comply with these 
requirements shall be dismissed without prejudice to 
refiling.  See 38 C.F.R. § 20.1404(b) (2008); see also 
Disabled American Veterans v. Gober, 234 F.3d 682 (Fed. Cir. 
2000); Simmons v. Principi, 17 Vet. App. 104 (2003).

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Generally, either the correct facts, as they were 
known at the time, were not before the Board, or the 
statutory and regulatory provisions extant at the time were 
incorrectly applied.  See 38 C.F.R. § 20.1403(a) (2008); see 
also Damrel v. Brown, 6 Vet. App. 242 (1994), citing Russell 
v. Principi, 3 Vet. App. 310 (1992).

Examples of situations that are not CUE include: (1) a new 
medical diagnosis that "corrects" an earlier diagnosis 
considered in a Board decision; (2) a failure to fulfill VA's 
duty to assist the veteran with the development of facts 
relevant to his claim; or (3) a disagreement as to how the 
facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d) 
(2008).  CUE also does not encompass the otherwise correct 
application of a statute or regulation where, subsequent to 
the Board decision challenged, there has been a change in the 
interpretation of the statute or regulation.  See 38 C.F.R. § 
20.1403(e) (2008).

The review for clear and unmistakable error in a prior Board 
decision must be based on the record and the law that existed 
when that decision was made.  To warrant revision of a Board 
decision on the grounds of clear and unmistakable error, 
there must have been an error in the Board's adjudication of 
the appeal that, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  
See 38 C.F.R. § 20.1403(b) and (c) (2008); see also Bustos v. 
West, 179 F.3d 1378 (Fed. Cir. 1999).

Pertinent law and regulations in effect at the time of the 
1984 Board decision

An injury or disease incurred during active military, naval, 
or air service will be deemed to have been incurred in line 
of duty and not the result of the veteran's own willful 
misconduct when the person on whose account benefits are 
claimed was, at the time the injury was suffered or disease 
contracted, in active military, naval, or air service, 
whether on active duty or on authorized leave, unless such 
injury or disease was the result of his own willful 
misconduct.  See 38 U.S.C. § 105(a) (West 1982) [now 38 
U.S.C.A. § 105(a) (West 2002)].

For disability resulting from personal injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service, during a 
period of war, the United States will pay to any veteran thus 
disabled and who was discharged or released under conditions 
other than dishonorable from the period of service in which 
said injury or disease was incurred, or preexisting injury or 
disease was aggravated, compensation as provided in this 
subchapter, but no compensation shall be paid if the 
disability is the result of the veteran's own willful 
misconduct.  
See 38 U.S.C. § 331 (1982) [now 38 U.S.C.A. § 1131 (West 
2002)].

38 C.F.R. § 3.103(b) (1984) pertains to the submission of 
evidence.  38 C.F.R. § 3.103(e), notification of decisions, 
states in pertinent part that the claimant will be notified 
of any decision affecting the payment of benefits or granting 
relief and that notice will include the reason for the 
decision.

38 C.F.R. § 303(a) (1984) states in pertinent part the 
following:

Service connection connotes many factors but 
basically it means that facts, shown by evidence, 
establish that a particular injury or disease 
resulting in disability was incurred coincident 
with service in the Armed Forces, or if preexisting 
such service, was aggravated therein.  This may be 
accomplished by affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

All questions on claims involving benefits under the laws 
administered by the Veterans Administration shall be subject 
to one review on appeal to the Administrator.  Final 
decisions on such appeals shall be made by the Board.  
38 U.S.C. § 4004(a) (West 1982).

Richardson concerns

A claimant may assert that VA failed to adjudicate a 
reasonably raised claim in the context of a request for 
revision of a prior decision on the basis of CUE.  When 
presented with such a request, VA must make two threshold 
factual determinations.  First, VA must apply the holding in 
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) and give 
a full and sympathetic reading to the pro se claimant's prior 
submissions to determine whether such a claim was reasonably 
raised.  If it is determined that a claim was reasonably 
raised, VA must then determine whether such a claim is 
pending or whether it was adjudicated as part of a final 
decision.  If such a reasonably claim remains pending, then 
there is no decision on that claim to revise on the basis of 
CUE; however that claim must be adjudicated.  If VA 
determines that the claim was adjudicated, then the claimant 
may collaterally attack the resulting decision on the basis 
of CUE.  Richardson v. Nicholson, 20 Vet. App. 64, 71-72 
(2006).

Factual background

A short statement of facts is in order.  As was noted above, 
only evidence which was of record at the time of the November 
1984 decision may be considered with respect to the present 
Board CUE claim.

The moving party's service treatment records show that in 
September 1970 the moving party injured his back and was 
hospitalized.  The diagnosis was low back strain.  In October 
1970, it was determined that the moving party's back injury 
was incurred in the line of duty.

The moving party left military service in December 1971.  In 
November 1981, the moving party filed a claim of service 
connection for a back disability.  By a rating action in 
January 1982, the VA Regional Office (RO) denied service 
connection for a back disability.  The moving party was 
notified of the denial in a February 1982 letter from the RO.  

The moving party appealed the RO's denial of his claim of 
entitlement to service connection for a back disability to 
the Board.  In a decision dated November 6, 1984, the Board 
denied entitlement to service connection for a back 
disability.  The Board noted that in the absence of a 
substantiating clinical finding of chronicity in service or 
some medical evidence showing continuity of symptomatology 
after service, a finding of service connection cannot be 
made.  The Board determined that the back pain in service was 
acute and transitory, and that between the date of the moving 
party's separation from service in 1971 and the January 1981 
treatment, there was no evidence of treatment of a back 
disability.  

Analysis

In alleging CUE in the November 6, 1984 Board decision, 
counsel for the moving party has in essence presented three 
arguments: (1) that a purported claim pursuant to 38 U.S.C. 
§ 105 was unadjudicated and remains pending; (2) that if the 
purported claim pursuant 38 U.S.C. § 105 was adjudicated by 
the RO in January 1982, the Board did not have jurisdiction 
over the moving party's claim of service connection for a 
back disability due to a defective notice; and (3) that if 
there was no separate claim pursuant to 38 U.S.C. § 105, the 
Board failed to correctly apply 38 U.S.C. § 105(a) to the 
claim before it.  See the CUE motion dated March 27, 2007, 
pages 1-2, 5-7.  The Board will address each of these 
arguments in turn.

Citing 38 C.F.R. § 3.303(a), Roberson, and Richardson, 
counsel for the moving party's counsel argues that the moving 
party raised a purported claim of service connection for a 
back disability, allegedly on a presumptive basis under 38 
U.S.C. § 105(a), that was separate from the claim adjudicated 
by the RO in the January 1982 rating decision [that claim 
being brought under 38 U.S.C. § 331], and that VA has failed 
to adjudicate the purported claim under 38 U.S.C. § 105.  
This argument fails because there was not, and could not be, 
a claim under 38 U.S.C. § 105 pending at the time of the 
November 1984 Board decision.  As will be explained in 
greater derail immediately below, 38 U.S.C. § 105(a) pertains 
to line of duty and misconduct considerations.  The reach of 
the statute is limited to those considerations, and not 
whether a later-claimed disability was actually incurred in 
service or is otherwise related to service.  At no time 
during the pendency of the moving party's November 1981 claim  
[on a VA form 21-526, Veteran's Application for Compensation 
of Pension] was the matter of misconduct involved.    

It appears that the basic contention presented by moving 
party's counsel is that there is a presumption of service 
connection arising from 38 U.S.C. § 105 which was ignored by 
the RO and the Board.  On page 7 of the March 2007 Board CUE 
motion, a so-called Proposed Finding of Fact was presented 
for the Board's consideration, as follows:

"3.	Based upon the incurrence of the back injury during 
service, [the moving party] was entitled to presumptive 
service connection pursuant to 38 U.S.C. § 105(a)."

[The Board observes in passing that this is a conclusion of 
law, not a finding of fact.]
 
However, 38 U.S.C. § 105(a) does not establish a presumption 
that any claimed disease or injury in the line of duty is 
entitled to service connection.  Indeed, nowhere in the 
lengthy motion is it explained why 38 U.S.C. § 105 creates 
any such presumption.  It is merely stated numerous times 
that such presumption allegedly exists.  

The Board observes that there is a presumption arising from 
38 U.S.C. § 105, as follows:

Under 38 U.S.C. § 105(a), there is a presumption that an 
injury incurred during active military service will be 
deemed to have been incurred in the line of duty unless 
the injury was a result of the person's own willful 
misconduct or abuse of alcohol or drugs.  A finding of 
"willful misconduct" is an independent finding which 
negates the "line of duty" presumption.
. . . section 105 establishes a presumption in favor of 
a finding of line of duty.  If the BVA finds that an 
exception does apply (in this case, willful misconduct), 
and denies the claim solely on the basis of such 
exception, the Board must establish that denial of the 
claim is justified by a preponderance of the evidence.

Smith v. Derwinski, 2 Vet.App. 241, 244 (1992) [emphasis 
added by the Board].

As was discussed above, the matter of line of duty/misconduct 
was never a factor in the appeal decided by the Board in 
November 1984, so there was no need for the Board to discuss 
it.  

Crucially, 38 U.S.C. § 105(a) does not establish a 
presumption that any claimed disease or injury incurred in 
the line of duty is entitled to service connection.  Nor does 
38 U.S.C. § 105(a) create a different theory of entitlement 
or a separate claim from the one adjudicated by the Board in 
November 1984.  
Put simply, the moving party had only one claim for service 
connection for a back disability, a routine claim under 38 
U.S.C. § 331, which was filed in November 1981.  That claim 
was denied by the RO in January 1982 rating decision and 
later by the Board in November 1984.  No other claim existed.

Turning to the moving party's counsel's argument that the 
Board did not have jurisdiction to adjudicate the purported 
claim pursuant to 38 U.S.C. § 105(a), the   counsel for the 
moving party asserts that the Board committed CUE by 
adjudicating this alleged non-final claim on its merits, and 
that the Board should have entered an order of appropriate 
relief under 38 U.S.C. § 7104(d)(2) and remanded the claim 
back to the RO to address a defective notice.  Counsel for 
the moving party argues that this claim was not non-final 
because the RO failed to provide compliant notice under 38 
C.F.R. § 3.103(b)(1) that his claim was denied under 38 
U.S.C. § 105(a).  
Counsel for the moving party also argues that the RO 
committed CUE by not informing him of any denial in the 
January 1982 rating decision as to a claim of presumptive 
service connection under 38 U.S.C. § 105(a).  

These contentions suffer from a number of misconceptions and 
deficiencies.  Most notably, as has been discussed above, 
there was no presumption of service connection and no claim 
under 38 U.S.C. § 105.  Thus, any arguments derived from this 
non-existing presumption and claim are meritless.   

As was discussed in the law and regulations section above, 
the Board must apply the law as it existed in November 1984 
in determining whether CUE existed.  Therefore, the Board 
cannot apply 38 C.F.R. § 3.103(b)(1), 38 U.S.C. § 7104(a), or 
38 U.S.C. § 7104(d)(2).  That regulation and those statutes 
did not exist in November 1984.

The Board further observes that an RO decision cannot be the 
subject of this motion as to Board CUE.  See 38 C.F.R. § 
20.1104 (2007); see also Olson v. Brown, 5 Vet. App. 430, 
432-33 (1993); Talbert v. Brown, 7 Vet. App. 352, 355 (1995) 
[prior RO decisions which are affirmed by the Board are 
subsumed by the final appellate decision].    

In any event, there was no separate claim for service 
connection for the back disability pursuant to 38 U.S.C. § 
105(a).   As noted above, the moving party had only one claim 
for service connection for a back disability, the claim in 
November 1981.  He received due notice of the decision from 
the RO as to that claim, and he duly appealed that decision 
to the Board.  There was no other claim.  Any allegation as 
to purported lack of notice on the part of the RO as a 
purported claim under § 105, which did not in fact exist, is 
nonsensical.

Counsel for the moving party argues in the alternative that 
the Board failed to correctly apply 38 U.S.C. § 105(a).  
However, questions of line of duty and misconduct were not at 
issue before the Board.  The service department determined 
that the initial back injury was in the line of duty, and 
this matter simply was never a consideration in connection 
with the moving party's claim.  Therefore, the Board did not 
have to consider and apply 38 U.S.C. § 105 in adjudicating 
the moving party's claim, since the matter of line of 
duty/misconduct was not a matter of controversy.

Finally, the Board has considered whether the more proper 
remedy in this case is denial or dismissal.  In this regard, 
the Board has considered the Court's holding in Simmons v. 
Principi, 17 Vet. App. 104 (2003), to the effect that if the 
moving party is only asserting disagreement with how VA 
evaluated the facts before it, the claim should be dismissed 
without prejudice because of the absence of legal merit or 
lack of entitlement under the law.  The Board believes, given 
the circumstances of this case, denial is more appropriate.  
As stated above, the primary focus of the moving party's 
counsel's argument is legal in nature, namely that the Board 
misapplied 
38 U.S.C. § 105(a).

In summary, for the reasons and bases expressed above, the 
Board finds that the November 1984 decision did not contain 
CUE.  The motion is accordingly denied.



	(CONTINUED ON NEXT PAGE)


ORDER

The motion to revise the Board's November 1984 decision on 
the basis of clear and unmistakable error is denied.




                       
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



